Citation Nr: 1444736	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-42 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia H. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Air Force from November 1982 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a Substantive Appeal (VA Form 9) in October 2010 and did not request a hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals that the June 2014 VA examination report is relevant to the issue on appeal.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim.  

The Veteran contends that he incurred hypertension during active service.  It is not disputed that the Veteran currently suffers from hypertension and is receiving treatment for it.

In a June 2014 VA examination report, the examiner concluded that it is less likely as not the Veteran's hypertension had its onset during active service.  The examiner's rationale was that there is no evidence of a formal diagnosis of or treatment for hypertension while the Veteran was in service, and that the Veteran was not formally diagnosed with hypertension until about three years after service in June 2006.    

The examiner also noted that in earlier clinic visits in June 2005 and February 2006, the medical records document no diagnosis of and treatment for hypertension.  The Board, however, observes that the June 2005 visit was for a gastroenterology (GI) consultation and the February 2006 visit was for a routine eye examination.  The Board notes that the medical record relating to the GI consultation is silent with respect to whether the Veteran did or did not have hypertension or was being treated for hypertension.  Neither record includes a recording of the Veteran's blood pressure at the visit; although, the eye examination record does state no diagnosis history of hypertension.  

The Board may not consider the absence of evidence as substantive negative evidence when it is assessing a claim.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  This is especially so given that the Veteran was being examined for very specific purposes in the two clinic visits noted above.  In such instances, the Board would not necessarily expect the practitioners to evaluate the Veteran's blood pressure closely.  Id. (silence as to a condition, when there is no medical reason a doctor would be expected to comment on a condition, cannot be taken as proof that a doctor did not observe the condition).  It is unclear to the Board the extent to which the examiner relied upon the medical records from the June 2005 and February 2006 clinic visits in formulating his opinion.  Thus, the Board finds an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The file should be returned to the VA examiner who drafted the June 2014 report, if available, to obtain an addendum opinion.  While the examiner references the Veteran's clinic visits in June 2005 and February 2006 and notes that no diagnosis of and treatment for hypertension occurred during these visits, the Board observes that these visits were in connection with a GI consultation and a routine eye examination so it would not necessarily be expected that comments related to blood pressure and hypertension would be noted in the clinic notes.  In light of the foregoing, the Board asks the examiner whether his opinion that the Veteran's hypertension did not have its onset in service remains unchanged.  Please explain why.  

If the examiner who drafted the June 2014 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for an examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



